Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-7 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-7 recite a process and method for estimating a state of an energy storage device, in the preamble including the new features “acquiring, by a first method, a first probability distribution that expresses the state of the energy storage device in a form of a probability distribution; acquiring, by a second method different from the first method” and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-7 are directed to process and method for estimating a state of an energy storage device. This is achieved by: acquiring, by a first method, a first probability distribution that expresses the state of the energy storage device in a form of a probability distribution; acquiring, by a second method different from the first method (which is routinely practiced in the art with respect to estimation method for estimating a state of an energy storage device or ground fault/short circuit  detecting in battery), estimating the state of the energy storage device by integrating the first probability distribution and the second probability distribution to obtain an integrated probability (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-7 are ineligible.
Regarding independent claims 1 & 6: acquiring, by a first or second method, is done by mathematical formulae/models and estimating the state of the energy storage device by integrating the first probability distribution and the second probability distribution to obtain an integrated probability (claim 1) and estimating a state of the energy storage device at a second time point by using a state of the energy storage device at a first time point expressed in a form of a probability distribution and a state-transition probability corresponding to a history, traced by the energy storage device from the first time point to the second time point, or a virtual event (claim 6) which has been held to be non-patentable. This basic concept of gathering data/information and estimating or comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing or estimating/determining information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-5 & 7, acquired in the first method, the first probability distribution at the second time point is calculated on a basis of the history (claims 3, 5 and 8) of each individual battery block based on the voltage and the current measured across the individual battery block; & time point is influenced by a state of the energy storage device (claim 2); characteristic value indicating a characteristic of the energy storage device at a specific time point is measured (claim 4), and in the second method, the second probability distribution at the specific time point is acquired on a basis of the characteristic value (claim 5) and the second time point is a future time point (claim 7) are done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-7 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-7 recites the limitations of the first two steps wherein “acquiring” and “estimating” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “obtaining” and “integrating” is also broad, wherein the broadest reasonable interpretation of “obtaining/estimating/evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “obtain” or “integrating” implies some sort of mathematical relationship. “acquiring” & “characteristic value indicating“ might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method for estimating a state of an energy storage device at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “evaluating”; “acquiring”; “estimating” and “integrating” are sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “acquiring, by a first method, a first probability distribution that expresses the state of the energy storage device in a form of a probability distribution” & “acquiring, by a second method different from the first method, a second probability distribution that expresses the state of the energy storage device in a form of a probability distribution” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-7 also including the step of estimating the state of the energy storage device by integrating the first probability distribution and the second probability distribution to obtain an integrated probability & estimating a state of the energy storage device at a second time point by using a state of the energy storage device at a first time point expressed in a form of a probability distribution and a state-transition probability corresponding to a history, traced by the energy storage device from the first time point to the second time point, or a virtual event do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for estimating a state of an energy storage device at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: “evaluating”; “acquiring”; “estimating” and “integrating” and comparing data (claims, 2-5 & 7) which are extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 6-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (WO201541093 A1) in view of Baba et al. (U.S. 2015/0260800 A1).

Regarding claim 1, Itakura et al. disclose a state estimation method for estimating a state of an energy storage device (see par. 0015), the method comprising: acquiring, by a first method, a first probability distribution that expresses the state of the energy storage device in a form of a probability distribution (see par. 0034, wherein the first future performance prediction, as described above, on the basis of the current state (equivalent age) estimated by the current state estimation part 104, the state quantity after a prescribed period when the storage battery is used in the battery use pattern obtained by the battery use pattern conversion part is predicted on the basis of the deterioration model 108); 
acquiring, by a second method (wherein second and first method are different because first and second prediction are performance at a different period), a second probability distribution that expresses the state of the energy storage device in a form of a probability distribution (see par. 0033 and 0034, the second future performance prediction, a future state quantity calculation part 109 of the future performance prediction part 120 calculates a state quantity after a predetermined period by extending the equivalent history identified by the current state estimation part 104 until a predetermined period); and 
estimating via the estimation unit 104 the state of the energy storage device (see par. 0027, wherein prediction part 120 also has a function of predicting performance after a predetermined period when the storage battery is used in the future with the same history as the equivalent history estimated by the current state estimation part 104 on the basis of the current state via equivalent age, estimated by the current state estimation part 104  via second future performance prediction).
Itakura et al. fail to disclose the step of estimating the state of the energy storage device by integrating the first probability distribution and the second probability distribution to obtain an integrated probability.
In related art, US 2015/0260800 to Baba et al. discloses in Fig. 1 below & pars. 0106-0110 a device for estimating parameters of battery for estimating the parameter of a battery 1 (see abstract & claim 1) wherein the state of the energy storage device SOH (see pars. 0062-0065, wherein  the battery parameter estimation device for estimating the parameter and the like of a battery 1 includes a voltage sensor 2 and a current sensor 3 those connected to the battery 1, a state estimation unit 4, a charge amount calculation unit 5, a state of charge calculation unit 6, and a state of health calculation unit 7) by integrating the first probability distribution and the second probability distribution to obtain an integrated probability (see Fig. 7, par. 0109 & 0151; equation 2, wherein state of SOH  x is integrated by first and second distribution via V1 & V2 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probability distribution taught by Itakura et al. to use the probability first probability distribution and the second probability distribution to obtain an integrated probability as taught by Baba et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to reset the accumulation of estimation errors that occur at the time of estimating SOH corresponding to the history via history of distribution 1-3 (see Lu’s pars. 0032-0036 & 0106-0108).

    PNG
    media_image1.png
    491
    761
    media_image1.png
    Greyscale

As to claim 2, Itakura et al. disclose wherein in the first method, a state of the energy storage device at a t-th time point (via at time point A) is influenced by a state of the energy storage device at a (t-1)th time point  via Point B (see Fig. 6, wherein the point A is calculated according to the deterioration model. The value of the point B after the prescribed period (after the use period) corresponds to the sum of the capacities of the two active materials calculated by the future state quantity calculation part 109), and in the second method, the state of the energy storage device at the t-th time point is not influenced by the state of the energy storage device at the (t-1)th time point (see par. 0034, wherein the battery performance index may be calculated as the probability distribution, and the probability distribution that the first future performance prediction is performed, but the second future performance prediction can be performed similarly via it is not influenced by the state of the energy storage when the second future performance prediction is performed).

As to claim 3, Itakura et al. disclose wherein a history traced by the energy storage device from a first time point to a second time point is acquired, and in the first method, the first probability distribution at the second time point is calculated on a basis of the history (see pars. 0051, the current state estimation part 104 estimates the current state  by use history of the storage battery of the storage battery on the basis of one or more state quantities detected by the battery state quantity detection part 102 and the deterioration characteristic database 103 via step 2).

As to claim 4, Itakura et al. disclose wherein a characteristic value indicating a characteristic of the energy storage device at a specific time point is measured and in the second method, the second probability distribution at the specific time point is acquired on a basis of the characteristic value (via the state quantity calculation part 109, the future state quantity is predicted by the deterioration model for each capacity via state quantity of the active material, but the battery capacity which is the sum of both at the present time point is deteriorated according to the deterioration model, see par. 0041, wherein the specific time point acquired is discloses in pars. 0036-0039)

As to claim 6, Itakura et al. disclose a state estimation method for estimating a state of an energy storage device (see par. 0015), comprising estimating a state of the energy storage device at a second time point by using a state of the energy storage device at a first time point expressed in a form of a probability distribution and a state-transition probability corresponding to a history (see par. 0033, the second future performance prediction, a future state quantity calculation part 109 of the future performance prediction part 120 calculates a state quantity after a predetermined period by extending the equivalent history identified by the current state estimation part 104 until a predetermined period), traced (via estimating or predicting or finding) by the energy storage device from the first time point to the second time point, or a virtual event (see par. 0027, wherein prediction part 120 also has a function of predicting performance after a predetermined period when the storage battery is used in the future with the same history as the equivalent history estimated by the current state estimation part 104 on the basis of the current state via equivalent age, estimated by the current state estimation part 104  via second future performance prediction).

As to claim 7, Itakura et al. disclose wherein the second time point is a future time point (see par. 0026 wherein future performance prediction unit 120 predicts, on the basis of the current state (equivalent age) estimated by the current state estimation unit 104, the performance after a predetermined period when the storage battery is used in the future in the battery usage pattern obtained by the battery usage pattern conversion unit 107 (first future performance prediction) .

As to claim 8, Itakura et al. disclose a state estimation apparatus for estimating a state of an energy storage device (see par. 0015), the apparatus comprising: 
a first acquisition unit that acquires, by a first method, a first probability distribution expressing the state of the energy storage device in a form of a probability distribution (see par. 0034, wherein the first future performance prediction, as described above, on the basis of the current state (equivalent age) estimated by the current state estimation part 104, the state quantity after a prescribed period when the storage battery is used in the battery use pattern obtained by the battery use pattern conversion part is predicted on the basis of the deterioration model 108);
a second acquisition unit that acquires, by a second method, a second probability distribution expressing the state of the energy storage device in a form of a probability distribution (see par. 0033, the second future performance prediction, a future state quantity calculation part 109 of the future performance prediction part 120 calculates a state quantity after a predetermined period by extending the equivalent history identified by the current state estimation part 104 until a predetermined period); and

an estimation unit that estimates the state of the energy storage device on a basis of the first probability distribution and the second probability distribution (see par. 0027, wherein prediction part 120 also has a function of predicting performance after a predetermined period when the storage battery is used in the future with the same history as the equivalent history estimated by the current state estimation part 104 on the basis of the current state via equivalent age, estimated by the current state estimation part 104  via second future performance prediction).
Itakura et al. fail to disclose the probability first probability distribution and the second probability distribution to obtain an integrated probability.
In related art, US 2015/0260800 to Baba et al. discloses in Fig. 1 below & pars. 0106-0110 wherein first probability distribution and the second probability distribution to obtain an integrated probability (see Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probability distribution taught by Itakura et al. to use the probability first probability distribution and the second probability distribution to obtain an integrated probability as taught by Baba et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to reset the accumulation of estimation errors that occur at the time of estimating SOH corresponding to the history (see Lu’s pars. 0032-0036 & 0106-0108).

As to claim 9, Itakura et al. disclose wherein in the first method, a state of the energy storage device at a t-th time point (via at time point A) is influenced by a state of the energy storage device at a (t-1)th time point  via Point B (see Fig. 6, wherein the point A is calculated according to the deterioration model. The value of the point B after the prescribed period (after the use period) corresponds to the sum of the capacities of the two active materials calculated by the future state quantity calculation part 109), and in the second method, the state of the energy storage device at the t-th time point is not influenced by the state of the energy storage device at the (t-1)th time point (see par. 0034, wherein the battery performance index may be calculated as the probability distribution, and the probability distribution that the first future performance prediction is performed, but the second future performance prediction can be performed similarly via it is not influenced by the state of the energy storage when the second future performance prediction is performed).

As to claim 10, Itakura et al. disclose wherein the first acquisition unit calculates the first probability distribution on a basis of a history traced by the energy storage device (see pars. 0051, the current state estimation part 104 estimates the current state  by use history of the storage battery of the storage battery on the basis of one or more state quantities detected by the battery state quantity detection part 102 and the deterioration characteristic database 103 via step 2).

As to claim 11, Itakura et al. disclose wherein the second acquisition unit acquires the second probability distribution at the specific time point on a basis of a characteristic value indicating a characteristic of the energy storage device at a specific time point (via the state quantity calculation part 109, the future state quantity is predicted by the deterioration model for each capacity via state quantity of the active material, but the battery capacity which is the sum of both at the present time point is deteriorated according to the deterioration model, see par. 0041, wherein the specific time point acquired is discloses in pars. 0036-0039)

Claims 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (WO201541093 A1) in view of Baba et al. (U.S. 2015/0260800 A1)  and further view of Lu et al. (U.S. 2007/0245163 A1).

Itakura et al. disclose wherein the first probability distribution at the second time point is calculated using the state of the energy storage device at the first time point and a state-transition probability corresponding to a history of the energy storage device from the first time point to the second time point, the second probability distribution is acquired on a basis of a characteristic value indicating a characteristic of the energy storage device at the second time point, and the state of the energy storage device at the second time point is estimated from the first probability distribution and the second probability distribution (see pars. 0026-0028 & 0036 wherein performance prediction part 120 also has a function of predicting performance after a predetermined period when the storage battery is used in the future with the same history as the equivalent history estimated by the current state estimation part 104 on the basis of the current state “equivalent age” estimated by the current state estimation part 104 through first & second future performance prediction).
Itakura et al. & Baba et al. fail to disclose the probability distribution is in accordance with a model of a partially observable Markov decision process.
In related art, US 2007/0245163 to Lu et al. discloses in par. 0097 a similar field of invention using the probability distribution is in accordance with a model of a partially observable Markov decision process (see Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probability distribution taught by Itakura et al. to use the probability distribution is in accordance with a model of a partially observable Markov decision process as taught by Lu et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to reduce the influence of an estimation error that occurs at the time of estimating SOH corresponding to the history (see Lu’s pars. 0097-0098).

Response to Arguments
Applicant’s arguments with respect to the above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 11, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858